Porter, J.
(dissenting in part) : I concur in the reversal of the judgment, but dissent from paragraphs 1 and 2 of the syllabus and corresponding parts of the opinion. The statute declares what the certificate of the acknowledging officer shall show. It provides that the officer must indorse upon the deed a certificate showing in substance his official title and “that the person making the acknowledgment was personally known to the . . . officer . . . to be the same person who executed the instrument; and that such person duly acknowledged the execution of the same.” (Gen. Stat. 1915, § 2060.) The language of the statute is plain and unambiguous. It has always been my understanding that-the only purpose of the certificate is to show that the person who acknowledged the instrument was the same person who executed it, and that this fact was personally known to the official; the notary merely certifies to the acknowledgment, and that he personally knows the fact that the one who acknowledged the instrument is the same person who executed it.